





Exhibit 10.31






STERIS PLC MANAGEMENT INCENTIVE COMPENSATION PLAN
1. Objective. The objective of the STERIS plc Management Incentive Compensation
Plan (the “Bonus Plan” or “Plan”) is to encourage greater initiative,
resourcefulness, teamwork, efficiency, and achievement of objectives on the part
of key employees whose performance and responsibilities directly affect the
performance of STERIS plc (“STERIS”) and its subsidiaries (collectively,
together with STERIS, the “Company”). The Plan is effective beginning with
Company fiscal year commencing April 1, 2016.
2. Eligibility. Participation in the Plan will be limited to those key employees
that are selected for participation on an annual basis and will normally include
employees at or above the rank of Manager. Key employees selected for
participation each year will be notified of their participation and given the
parameters for bonus calculations early in the fiscal year.
A participant will be eligible to receive a bonus earned under the Plan for a
particular fiscal year if and only if he or she remains in the employ of the
Company through the end of that fiscal year, unless otherwise determined by the
CEO of STERIS, or with respect to executive officers and other senior managers
reporting to the CEO of STERIS, by the Compensation Committee of the Board of
Directors of STERIS (“Committee”).
3. Target Bonus. Each participant will be assigned a percentage target bonus
based upon his or her position and level within the Company. The target bonus
will range from 5% to 100% of the participant’s base salary.
4. Financial Goals. Each year the Committee will select a threshold performance
target or targets for the Company, the attainment of which will be a
prerequisite to the payment of any bonuses under the Plan. In addition, the
Committee will select one or more measures of current year financial performance
for the Company as a whole, such as revenue growth, free cash flow, earnings
before interest and taxes (EBIT), margins, and net income, to be used as goals
for determining the payment of bonuses under the Plan. Each year the Committee
(or its delegatee) may also select one or more measures of financial performance
for Company business segments or business units to be used for determining the
payment of bonuses under the Plan for participants who are associated with such
segments or units. The Committee (or its delegatee) may also determine that a
participant’s bonus eligibility will depend in part on goals for the Company as
a whole and in part on goals for one or more business segments or business
units. For each financial goal, the Committee will designate numerical
“threshold,” “target,” and “maximum” levels of achievement. The maximum will be
assigned a percentage of target up to 200%. The Committee may adjust the
threshold, target and maximum levels of achievement if the Company records a
special charge or credit or other conditions occur that the Committee determines
should be disregarded or reflected, either partially or in their entirety, when
calculating the amounts of bonuses to be paid under the Plan. These conditions
may include, but are not limited to, those described in Section 12.
5. Weighting of Goals. Each year during which the Committee selects more than
one goal to be applicable to any participant or group of participants, the
Committee will also specify the weight to be given to each such goal. For
example, the Committee might determine to give 75% weight to EBIT and 25% weight
to free cash flow.
6. Achievement Percentages. The threshold, target, and maximum performance
target levels will be determined by the Committee, with each target or goal
based on Company performance with respect to that goal. For example:
 
 
a.
If performance is below the threshold level, the bonus achievement percentage
will be 0.

 





--------------------------------------------------------------------------------





 
b.
If performance is at the target level, the bonus achievement percentage will be
at 100%.

 
 
c.
If performance is at or above the maximum level, the bonus achievement
percentage will be the assigned maximum percentage.

For performance at any level between the threshold and target or target and
maximum, the bonus achievement percentage will be interpolated (unless otherwise
established by the Committee). For example, if performance is exactly half way
between the threshold and target, the bonus achievement percentage will be 50%.
7. Individual Performance. Upon determination of a participant’s bonus based on
Company performance, the participant’s personal performance is considered when
determining the final bonus amount.
8. Calculation of Bonuses. No bonuses will be paid for a fiscal year unless the
performance of the Company is at least equal to the threshold performance
target(s) level selected by the Committee for the year. Assuming that the
criterion is met, a participant’s bonus will be determined by multiplying his or
her target bonus by the achievement percentages attained during the year, taking
into account the weighting of goals, as appropriate. If the threshold level is
not attained for any goal, no bonus will be earned with respect to that goal.
The bonus earned by any participant during a fiscal year based on Company and /
or business segment or unit performance may range from zero (if performance is
below threshold on all goals or in other circumstances) to a maximum percentage
of target bonus selected by the Committee (if performance is at or above maximum
on all goals). A participant’s bonus amount may be decreased or eliminated, or
may be increased based on personal performance. The aggregate bonuses payable to
all participants in respect of any fiscal year are subject to the determination
of the Committee and may not exceed the pool amount for that year.
9. Pool Amount. A pool amount is calculated for bonuses payable for each fiscal
year. The aggregate bonuses payable to all participants in respect of any fiscal
year may not exceed the pool amount for that fiscal year. The pool amount is
equal to the sum of the bonus payments all participants would be entitled to
receive based upon Company and/or business segment or unit performance without
giving effect to personal performance.
10. Payment of Earned Bonuses. Unless the Committee determines not to pay
bonuses or to pay all or any part of bonuses under the Plan earlier, bonuses
earned under the Plan will be paid to participants not later than two and
one-half (2½) months after the end of the fiscal year in which they are earned,
subject to Section 14.
11. Midyear Additions and Adjustments. An individual assuming a key position
during a fiscal year may be included in the Plan and be eligible for a pro rata
portion of a full year bonus based upon the base salary earned while a
participant. A participant whose position or level within the Company changes
during a fiscal year may be assigned an increased or decreased target bonus for
the year taking into account the participant’s new position and compensation.
12. Effect of Changes in Operations. If, during any fiscal year, the operations
of the Company are materially altered, whether by an acquisition of substantial
additional assets or one or more lines of business, disposition of substantial
existing assets or one or more existing lines of business, merger,
consolidation, or similar event, the Committee may, in its sole discretion,
adjust the parameters of the Plan for that fiscal year in such a manner as to
preserve to the participants the same relative prospects for earning a bonus
under the Plan as would have been the case if the material alteration had not
occurred. If the Company disposes of an entire operating division or line of
business during a fiscal year, the Company may make to each participant, if any,
who ceases to be employed by the Company as a result of that disposition, an
“Interim Payment” in the same amount, at the same time, and with the same
effect, as if the disposition constituted a Change of Control as defined in
Section 14 below.
13. Bonus Forfeiture. If the Company’s financial statements for any fiscal year
are required to be restated due to material noncompliance with any financial
reporting requirement as a result of intentional misconduct of a Plan





--------------------------------------------------------------------------------





participant (“Forfeiting Participant”), the individual Forfeiting Participant
shall return or forfeit, as applicable, all or a portion (but not more than
one-hundred percent (100%)) of the Plan award or payment at the request of the
Board or the Committee, in addition to all other rights and remedies the Company
may have in respect of the Forfeiting Participant. The amount to be recovered
from the Forfeiting Participant shall be the amount by which the bonus or
incentive compensation award exceeded the amount that would have been payable
had the Company’s financial statements been initially filed as restated
(including, but not limited to, the entire Plan award), as determined by the
Board or the Committee. The Committee shall determine whether the Company shall
effect any such recovery (i) by seeking repayment from the Forfeiting
Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Forfeiting Participant under any compensatory plan,
program or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s compensation practices, (iv) by any
combination of the foregoing, and/or (v) by any other method.


14. Effect of a Change of Control. Within twenty days after the occurrence of
the first Change of Control (as defined below) to occur in any fiscal year, the
Company may pay to each participant interim lump-sum cash payment (the “Interim
Payment”) with respect to his or her participation in the plan. The amount of
the Interim Payment shall be equal to the dollar amount of the participant’s
target bonus for the entire fiscal year multiplied by a fraction, the numerator
of which is the number of months between the beginning of the fiscal year and
the end of the month in which the Change of Control occurs and the denominator
of which is 12. The making of the Interim Payment will not reduce the obligation
of the Company to make a final payment under the terms of the Plan, but the
amount of any Interim Payment shall be offset against any later payment due
under the Plan for the fiscal year in which the Change of Control occurs. Except
as an offset against a final payment as provided in the immediately preceding
sentence, the amount of the Interim Payment will not be offset against any
amount due to the participant from or on behalf of the Company and a participant
will not in any circumstances be required to refund any portion of the Interim
Payment to the Company, except as provided in Section 13.
For purposes of the Plan, a “Change of Control” shall be deemed to have occurred
if at any time or from time to time while this Agreement is in effect:
(a) Any person (other than STERIS, any of its subsidiaries, any employee benefit
plan or employee stock ownership plan of STERIS, or any person organized,
appointed, or established by STERIS for or pursuant to the terms of any such
plan), alone or together with any of its affiliates, becomes the beneficial
owner of 15% or more (but less than 50%) of the Common Shares then outstanding;
(b) Any person (other than STERIS, any of its subsidiaries, any employee benefit
plan or employee stock ownership plan of STERIS, or any person organized,
appointed, or established by STERIS for or pursuant to the terms of any such
plan), alone or together with any of its affiliates, becomes the beneficial
owner of 50% or more of the Common Shares then outstanding;
(c) Any person commences or publicly announces an intention to commence a tender
offer or exchange offer the consummation of which would result in the person
becoming the beneficial owner of 15% or more of the Common Shares then
outstanding;
(d) At any time during any period of 24 consecutive months, individuals who were
directors at the beginning of the 24-month period no longer constitute a
majority of the members of the Board of Directors of STERIS, unless the
election, or the nomination for election by STERIS’s shareholders, of each
director who was not a director at the beginning of the period is approved by at
least a majority of the directors who (i) are in office at the time of the
election or nomination and (ii) were directors at the beginning of the period;
or
(e) (i) STERIS is merged or consolidated with another corporation and those
persons who were shareholders of STERIS immediately before the merger or
consolidation receive or retain less than 60% of the stock of the surviving or
continuing corporation, (ii) there occurs a sale or other disposition of all or
substantially all of the assets of STERIS, or (iii) STERIS is dissolved.
Notwithstanding anything herein to the contrary, if an event described in clause
(b), clause (d), or clause (e) above occurs, the occurrence of that event will
constitute an irrevocable Change of Control. Furthermore,





--------------------------------------------------------------------------------





notwithstanding anything herein to the contrary, if an event described in clause
(c) occurs, and the Board of Directors either approves such offer or takes no
action with respect to such offer, then the occurrence of that event will
constitute an irrevocable Change of Control. On the other hand, notwithstanding
anything herein to the contrary, if an event described in clause (a) above
occurs, or if an event described in clause (c) occurs and the Board of Directors
does not either approve such offer or take no action with respect to such offer
as described in the preceding sentence, and a majority of those members of the
Board of Directors who were Directors prior to such event determine, within the
90-day period beginning on the date such event occurs, that the event should not
be treated as a Change of Control, then, from and after the date that
determination is made, that event will be treated as not having occurred. If no
such determination is made, a Change of Control resulting from any of the events
described in the immediately preceding sentence will constitute an irrevocable
Change of Control on the 91st day after the occurrence of the event.
15. No Right to Compensation or Continued Employment. Neither participation in
the Plan, the provision for or payment of any bonus hereunder nor any action of
the Company, the Board or the Committee with respect to the Plan shall be held
or construed to confer upon any person (a) any legal right to receive, or any
interest in, any bonus or any other benefit under the Plan, (b) any legal right
to continue to serve as an officer or employee of STERIS or any subsidiary
comprising part of the Company, or (c) any relief from or modification to any
agreement with or other obligation to the Company. Payment or other Company
action described in this Plan is solely at the discretion of the Committee
and/or the Company’s Board of Directors.
16. Withholding. The Company shall have the right to withhold, or require a
participant to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any bonus.
17. Nontransferability. Except as expressly provided by the Committee, the
rights and benefits under the Plan shall not be transferable or assignable.
18. Amendment and Termination. The Committee may amend the Plan from time to
time or terminate the Plan at any time.


19. Disputes and Disagreements. If there is any dispute or disagreement as to
the interpretation of the Plan, or as to any question or right arising from or
related to the Plan, the decision of the Committee shall be final and binding on
all persons except in the case of manifest error.




In Witness Whereof, STERIS has caused this Plan to be executed by a duly
authorized officer this 17th day of May, 2016.




STERIS plc




By: /s/ J. Adam Zangerle        


Name:      J. Adam Zangerle        


Title:     Secretary            









